DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2019/0288532 to Mattos et al. (“Mattos”).

In reference to Claim 1, Mattos discloses a multiport universal serial bus (USB)-C based power supply device (See Figures 9 and 10 and Paragraphs 63 and 67) comprising: one USB type-C port configured to supply power to a connected type-C external sink device (See Figure 1 Number 910, Figure 10 Number 1010, and Paragraphs 65 and 70), wherein the one USB type-C port comprises: - a type-C power supply pin corresponding to a type-C VBUS configured to supply type-C power to the connected type-C external sink device (See Figure 9 Number 911, Figure 10 Number 1011, and Paragraphs 65 and 70); and - a first set of configuration channel pins (CC pins) configured to conduct power negotiation with the connected type-C external sink device (See Paragraph 19-20, 25, and 63 [USB type-C connector provides two CC lines downstream; USB-PD performs power negotiation via the CC pins]); at least one USB type-A port configured to supply power to at least one connected type-A external sink device (See Figure 9 Number 915, Figure 10 Number 1015, and Paragraphs 63 and 68), each of the at least one USB type-A port comprises: - a type-A power supply pin corresponding to a type-A VBUS configured to supply type-A power to a corresponding one of the at least one connected type-A external sink device (See Figure 9 ‘VBUS’ attached to Number 915, Figure 10 Number 1012, and Paragraphs 63 and 68); and - a first set of data terminal pins comprising one or more pairs of a positive terminal pin (DP) and a negative terminal pin (DM) (See Paragraph 18 [a USB 2.0 type-A port provides a DP and DM pin downstream]), wherein said first set of data terminal pins is configured to conduct power negotiation with the corresponding one of the at least one connected type-A external sink device (See Paragraph 63 [USB Battery Charging Specification conducts power negotiation via the DP and DM pins of a USB type-A port]); a configurable power source configured to, on receipt of at least one of a digital communication signal and a feedback control signal, provision the type-C VBUS and the type-A VBUS to the type-C power supply pin and the type-A power supply pin respectively (See Figure 9 Numbers 920, 950, and 960, Figure 10 Numbers 1020,  1050, and 1060, and Paragraphs 63-64 and 68-69); and a controller (See Figure 9 Number 901 and Figure 10 Number 1001) operatively coupled with the configurable power source (See Figure 9 Numbers 920, 950, and 960, Figure 10 Numbers 1020,  1050, and 1060), a DC-DC power converter (See Figure 9 Number 940, Figure 10 Number 1040, and Paragraphs 63 and 68), said USB type-C port (See Figure 1 Number 910, Figure 10 Number 1010) and said at least one of the USB type-A port (See Figure 1 Number 915, Figure 10 Number 1015), the controller comprising a processor operatively coupled with a memory, the memory storing instruction executable by the processor to (See Paragraph 77): receive, from the first set of CC pins of the type-C port, using a second set of configuration channels (CC channel) of the controller, a first information pertaining to the power negotiation with the connected type-C external sink device to generate a type-C power profile (See Figures 9 and 10 ‘CC1’ and ‘CC2’ and Paragraphs 20, 25, and 63 [USB-PD performs power negotiation via the CC pins]); and receive, from the first set of data terminal pins of said at least one type-A port, using a second set of data terminal pins of the controller, a second information pertaining to the power negotiation with the corresponding one of the at least one connected type-A external sink device to generate a type-A power profile (See Figure 9 ‘DM2 and ‘DP2’, Figure 10 ‘GPIOD-2’ and ‘GPIOD+2’, and Paragraph 63 [USB Battery Charging Specification conducts power negotiation via the DP and DM pins of a USB type-A port]); wherein the controller is configured to generate, based on the generated type-C power profile, said at least one of the digital communication signal and the feedback control signal, to be sent to the configurable power source (See Paragraphs 65-66 and 70), wherein the controller is configured to generate, based on the generated type-A power profile, said at least one of the digital communication and feedback control signal to be sent to the DC-DC power converter (See Paragraphs 63 and 68), wherein said at least one of the digital communication signal and the feedback control signal correspond to a power value to be supplied, to said type-C port and said at least one type-A port respectively (See Paragraphs 63 and 68).

In reference to Claim 2, Mattos discloses the limitations as applied to Claim 1 above.  Mattos further discloses that the configurable power source is configured to, based on the received at least one of the digital communication signal and the feedback control signal, supply corresponding power to the type-C VBUS and the type- A VBUS respectively (See Paragraphs 63-64 and 68-69).

In reference to Claim 3, Mattos discloses the limitations as applied to Claim 2 above.  Mattos further discloses that the he device comprises one or more power management chips (PMIC) configured to control a power value of the type-C VBUS and the type-A VBUS to the type-C port and the type-A port, respectively (See Figure 9 Number 901, Figure 10 Number 1001, and Paragraphs 22, 63-64 and 68-69).


In reference to Claim 4, Mattos discloses the limitations as applied to Claim 3 above.  Mattos further discloses that the configurable power source for type-C port is generated from a secondary of an AC-DC converter (See Paragraphs 22, 31, and 59), wherein the device comprises the one or more PMIC chips in the AC-DC converter and the DC-DC power converter. (See Paragraphs 63-64 and 68-69).

In reference to Claim 5, Mattos discloses the limitations as applied to Claim 2 above.  Mattos further discloses that the DC - DC power converter is the configurable power source for the type-A port (See Figure 9 Number 940, Figure 10 Number 1040, and Paragraphs 63 and 68).

In reference to Claim 10, Mattos discloses the limitations as applied to Claim 1 above.  Mattos further discloses that the one or more type-A ports of the multiport universal serial bus (USB)-C based power supply device is a single type-A port, the single type-A port comprises the first set of data terminals, such that positive and negative pins of the first set of data terminals are directly connected to a second set of data terminals of the controller (See Figure 9 ‘DM2 and ‘DP2’, Figure 10 ‘GPIOD-2’ and ‘GPIOD+2’, and Paragraph 18).


In reference to Claim 12, Mattos discloses a method for operation of the multiport universal serial bus (USB)-C based power supply device (See Figures 9 and 10 and Paragraphs 63 and 67), the method comprising: receiving, at a controller (See Figure 9 Number 901 and Figure 10 Number 1001), first information pertaining to power negotiation with a respective connected type-C external sink device to generate a type-C power profile (See Figures 9 and 10 ‘CC1’ and ‘CC2’ and Paragraphs 20, 25, and 63 [USB-PD performs power negotiation via the CC pins]); receiving, at the controller, second information pertaining to power negotiation with a respective connected type-A device to generate a type-A power profile (See Figure 9 ‘DM2 and ‘DP2’, Figure 10 ‘GPIOD-2’ and ‘GPIOD+2’, and Paragraph 63 [USB Battery Charging Specification conducts power negotiation via the DP and DM pins of a USB type-A port]); generating, at the controller, based on the generated type-C power profile and the generated type-A power profile, at least one of a digital communication signal and a feedback control signal (See Paragraphs 63, 65-66, 68, and 70) to a configurable power source (See Figure 9 Numbers 920, 950, and 960, Figure 10 Numbers 1020,  1050, and 1060) and DC-DC power converter (See Figure 9 Number 940, Figure 10 Number 1040, and Paragraphs 63 and 68) to generate required values of a type-C VBUS and a type-A VBUS respectively (See Paragraphs 63, 65-66, 68, and 70); and operating, through the controller, a configurable control supply, based on receipt of the at least one of the digital communication signal and the feedback control signal to the configurable power source and to the DC-DC power converter, to provide the required values of the type-C VBUS and the type-A VBUS to the type-C port and the type-A port respectively (See Paragraphs 63 and 68).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattos as applied to Claim 1 above, and further in view of “USB Type-C DFP with Charging Port Controller and Integrated 36V 3.5A Synchronous Buck Converter”, RTQ2116C-QA, by Richtek Technology Corporation (“Richtek”).

In reference to Claim 6, Mattos discloses the limitations as applied to Claim 1 above.  Mattos further discloses that the type-C port comprises data terminals (See Paragraph 19), and a second set of data terminal pins of the controller is in communication with only the first set of data terminal pins of said at least one type-A port (See Figures 9 and 10).  However, Mattos does not explicitly disclose that the data terminals of the type-C port are shorted.  Richtek discloses shorting the data terminals of a USB type-C port (See Page 1 Section ‘General Description’ and Page 32 Section ‘DCP Auto Mode’).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mattos using the shorted USB type-C data terminals of Richtek, resulting in the invention of Claim 6, in order to yield the predictable result of allowing the type-C port to support legacy fast charging modes such as the USB Battery Charging Specification (See Page 1 Section ‘General Description’ and Page 32 Section ‘DCP Auto Mode’ of Richtek).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattos as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2011/0068626 to Terlizzi et al. (“Terlizzi”) and US Patent Application Publication Number 2011/0093624 to Crumlin et al. (“Crumlin”).

In reference to Claim 7, Mattos discloses the limitations as applied to Claim 1 above.  Mattos further discloses that other port arrangements can be used (See Paragraphs 14-16, 19, and 78), but does not explicitly disclose that he multiport universal serial bus (USB)-C based power supply device comprises a plurality of type-A ports, wherein at least one detection pin (DET) is provided on each of the plurality of type-A ports such that power supply to said at least one of the plurality of said type-A ports is established based on generation of a detection signal received by said at least one detection pin (DET).  Terlizzi discloses the use of multiple identical USB ports for power transfer (See Figure 2 and Paragraphs 26 and 34).  Crumlin discloses the use of at least one detection pin (DET) provided on a USB type-A port such that power supply to said type-A port is established based on generation of a detection signal received by said at least one detection pin (DET) (See Figure 4 Number 410 and Paragraph 29).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mattos using the multiple USB type-A ports of Terlizzi and using the USB type-A detection pin of Crumlin, resulting in the invention of Claim 7, in order to yield the predictable results of allowing multiple type-A devices to be powered at a single time (See Paragraph 6 of Terlizzi) and to allow the device to operate as either a USB host or a USB peripheral (See Paragraphs 7-8 of Crumlin).  Furthermore, providing additional duplicate USB type-A ports in the device of Mattos would have been well within the level of ordinary skill and would have produced no unexpected results nor a change in the basic functionality of the device, and it has been held that the mere duplication of parts has no patentable significance unless an unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

In reference to Claim 8, Mattos, Terlizzi, and Crumlin disclose the limitations as applied to Claim 7 above.  Mattos further discloses that at least one of the plurality of type-A ports is connected to a sink device (See Paragraphs 63 and 67), wherein signals (such as the detection signal in the combination) are received by said controller via a general purpose input-output (GPIO) expander (See Figure 10 ‘GPIO+2’ and ‘GPIO-2’ [multiple GPIO signals are provided and the device is thus a GPIO expander in accordance with the broadest reasonable interpretation of the term]).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 4-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the one or more PMIC chips in the AC-DC converter and the DC-DC power converter" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the one or more PMIC chips in the AC-DC converter and the DC-DC power converter" in Lines 3-4.  It is unclear as to how a one PMIC chip can be in both the AC-DC converter and the DC-DC converter.

Claim 5 recites the limitation "the DC-DC power converter is the configurable power source for the type-A port" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, Claim 1, from which Claim 5 depends, recites a configurable power source as a separate element from the DC-DC power converter (See Lines 21-22).

Claim 6 recites the limitation “a second set of data terminal pins of the controller” in Lines 2-3.  It is unclear as to whether this refers to the same “second set of data terminal pins of the controller” as previously recited in Claim 1, from which Claim 6 depends.  For the purposes of evaluating prior art with respect to patentability, the Examine has interpreted this limitation as referring to the same element as recited in Claim 1.

Allowable Subject Matter

Claim(s) 9 and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior fails to disclose, either alone or in combination, all of the claimed limitations in the combinations as claimed.  The most relevant prior art references are those applied in the above rejections.  Although analog multiplexers are generally known in the art, the prior art fails to disclose that based on the detection signal, an analog multiplexer connected to said controller establishes a connection between said second set of data terminal pins of the controller and said first set of data terminal pins of the said at least one type-A port by controlling a VBUS switch connected to each of the plurality of type-A ports, wherein upon receipt of said detection signal from a single port of said plurality of type A-ports, said single port is supplied with power as per the power profile of the type-A port, and wherein upon receipt of said detection signal from multiple ones of the plurality of type-A ports, a first port selected from said multiple type-A ports, having a pre- determined power profile, is provided a power supply at a limited default value of 5V DC in BC1.2 configuration, followed by which power is supplied to another of said multiple ones of the plurality of type-A ports, at said default value of power 5V DC in BC1.2 configuration.  Furthermore, such a feature would not have been obvious in the combinations as claimed to one of ordinary skill in the art in view of the prior art.

Drawings

Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 19 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186